Citation Nr: 1454453	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  05-40 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1951.  The appellant is his widow.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO denied entitlement to service connection for the cause of the Veteran's death.

In February 2008, the Board denied the claim for service connection for the cause of the Veteran's death, to include entitlement under the provisions of 38 U.S.C.A. § 1151.  The appellant appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In August 2009, the Court vacated the Board's February 2008 decision and remanded the case for readjudication in compliance with directives specified in an August 2009 Joint Motion filed by counsel for the Veteran and VA.

In September 2011, this matter was again remanded for additional development.

The appeal is again REMANDED to the agency of original jurisdiction (AOJ).  The appellant will be advised, if she needs to take further actions.


REMAND

In February 2014, the Board obtained a medical opinion through the Veterans Health Administration (VHA).  The appellant's attorney has pointed out that several documents referred to in the VHA opinion do not appear to be part of the claims file.  The attorney noted that these documents would be needed in obtaining a planned medical opinion; and suspected that they were included in an electronic data base of VHA records.  VA has a duty to insure that the referenced documents are part of the claims folder and available to the appellant's representative.  38 U.S.C.A. § 5103A(b)-(c) (West 2002); Nohr v. McDonald, No. 13-1321 (Oct. 30, 3014).

Accordingly, the appeal is REMANDED for the following:

1.  Obtain the following VA medical records:

The report of a November 18, 2004 endoscopy examination;

Records of a VA hospitalization in October 2004;

The report of a CT scan conducted in the week prior to November 3, 2004;

Records of a November 3, 2004 ENT examination and fine needle aspiration biopsy; and

A November 8, 2004 oncology consultation note.

2.  If any of these records cannot be obtained, ask the physician who provided the February 2014, VHA opinion to clarify where the records were located when she accessed them.

3.  Take the necessary steps to insure that copies of the newly obtained records are provided to the representative and afford the representative an opportunity to provide a medical opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

* 

